December 5, 2012 Jim Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Washington, D.C. 20549 Re: EMC Insurance Group Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed on March 14, 2012 Form 10-Q for the Quarterly Period Ended September 30, 2012 Filed on November 8, 2012 File No. 000-10956 Dear Mr. Rosenberg: This communication is in response to your comment letter dated November 21, 2012, with respect to the above referenced filing.EMC Insurance Group Inc. is actively working on its response to the comments and expects to submit its response no later than December 14, 2012. Should you or any of your staff have questions, please contact me at (515) 345-2902. Sincerely, EMC INSURANCE GROUP INC. /s/Mark E. Reese Mark E. Reese Senior Vice President and Chief Financial Officer
